Judge Davidge
delivered the opinion of the Court.
THIS is a case wherein Hugh Bell was adjudged to be the father of a bastard child, and for its maintenance ordered by the county court to pay $>17 50 cents per annum, for ten years, and to find security foi the performance of the order. He entered into a recognizance, with James Bellas his security. He failed to pay, and Chapell was appointed by the county court to receive, and authorised to collect it. He gave the defendants due notice, and moved the county court and obtained judgment against them for the first and second instal-ments. The defendants below have brought the cause to this court.
The only error assigned, is, “ that the court erred in rendering judgment in favor of Chapell; that it should have been in the name of the Commonwealth, for the use of the bastard child.”
By the act of December 14th, 1795, relating to bastardy, there can be no doubt but the county court had jurisdiction of the case; and it is a well settled princi-pie of law, that where a court has jurisdiction of the subject-matter of controversy, its orders and judgments are binding, until set aside or reversed. M’Ilvoy vs. Speed, 4 Bibb 86; Wallace vs. Usher, 4 Bibb 510.
Chapell recovers the money in obedience to the order of the county court. If that order was improperly made, it ought to have been corrected in the court below; or, on their refusing to correct it, it might have been corrected by the appellate court. It is unnecessary for us to give any opinion as to the propriety or sufficiency of the order.
The judgment must be affirmed with costs and damages at the rate of six per centum, tobe computed from the 4th of June 1824.